Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 LUTHER LOPEZ,

               Plain ttff
                                                             Civil Action No. 17-6399
        V.                                                          (JMV)(MF)

 BLINK FITNESS LINDEN and TODD                                      OPINION
 MAGAZINE,

               Defendants.



John Michael Vazguez, U.S.D.J.

       In this case, pro se Plaintiff Luther Lopez alleges that Defendants Blink Fitness Linden

(“Blink”) and Blink’s CEO Todd Magazine (collectively “Defendants”), improperly charged him

after he canceled his gym membership. Currently pending is Defendants’ motion to dismiss, D.E.

8, Plaintiffs Complaint, D.E 1. The Court reviewed the parties’ submissions’ and decided the

motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the

reasons discussed below, Defendants’ motions to dismiss is GRANTED.




‘The following briefs were submitted in connection with the motion: Defendants’ Brief in support
of its Motion to Dismiss the Complaint will be referred to hereinafter as “Defs. Br.” (D.E. 8);
Plaintiffs Brief in Opposition will be referred to hereinafter as “P1. Opp. Br.” (D.E. 11);
Defendants’ Reply Brief will be referred to hereinafter as “Defs. Reply.” (D.E. 12).
        I.      BACKGROUND2

        On approximately May 8, 2017, Plaintiff signed up for a promotional trial gym membership

at the Linden, New Jersey location of Defendant Blink. Compi.         ¶ 15.   On May 15, 2017, Plaintiff

terminated his membership before the trial period expired. Id.     ¶ 16.   Plaintiff informed an unnamed

employee at Blink that he wanted to cancel his membership, and the employee told Plaintiff “no

problem [I] will take care of it.” Id.   ¶J 16-17.   In July 2017, Blink electronically withdrew $44.76

from Plaintiffs debit card without Plaintiffs authorization. Id,     ¶ 18-19, 27.
        On May 7, 2017, Plaintiff and Blink executed a Membership Agreement (“Agreement”).

D.E. 8-7. The Agreement contained a section entitled “Electronic Funds Transfer Authorization,”

which provided as follows:

                I, Buyer. aztthorize my bank to make my Blink monthly payment by
                the method indicated below, and post it to my account. I understand
                that the monthly dues will be $20.00 plus $1.38 tax and will be
                trctnsferred on the 1st of each month beginning June 2017. The
                monthly dues will continue to be deducted each month at the
                monthly rate then in effect. Blink will provide thirty (30) days’
                notice to Member of any change in the monthly or annual rate. I
                understand I will be billed an annttal fee. I, Buyer, authorize my
                bank to make my Blink annual fee payment by the method indicated
                below, and post it to my account. I understand that the annual fee
                will be $45.00 pltis $3.09 tax and will be transferred on the 3rd day
                of August each year beginning August 2017. If this agreement is
                for an annual term, I understand this Agreement is for a minimum
                of twelve (12) months afier which time may terminate my
                membership at any time by providing 45 days’ written notice either
                in person at the club or by certified or registered mail to Blink. III
                wish to terminate before the end of the twelve (12) month ten??, I
                understand I must provide 45 days’ written notice and payment ofa
                $60 buvout fee. The Additional Membership Agreement Terms set
                forth below are part of this Agreement and by signing below I
                acknowledge and agree to abide by all such Additional Membership

2
  The factual background is taken from the Complaint, D.E. 1. When reviewing a motion to
dismiss, the Court accepts as true all well-pleaded facts in the complaint. fowler v. UPMC
Shadyside. 578 f.3d 203, 210 (3d Cir. 2009).


                                                      2
               Agreement Terms. I understand that, depending on the start date of
               my membership, payment for the first month of membership may
               include a pro-rated portion of the monthly fee.

Id. at 1 (emphases added).

       Plaintiff digitally signed the Agreement and paid by credit card. Id. Plaintiff signed up for

the “Blue Monthly” promotion, for which he paid $5.34. Id. Plaintiff acknowledged that he was

entitled to receive a copy of the Agreement. Id. at 2. The Agreement also indicated how Plaintiff

could tenTlinate the contract:

               You may cancel this contract at any time before midnight of the third
               operating day afier receiving a copy of this contract. If you choose
               to cancel this contract, you must either: 1. Send a signed and dated
               written notice ofcancellation by registered or certfled mail, return
               receipt requested; or 2. Personally deliver a signed and dated
               written notice of cancellation to: Blink Linden 1701 West Edgar
               Road, Linden, New Jersey 07036[.] If you cancel this contract
               within the three-day period, you are entitled to a full refund of your
               iTloney. If the third operating day falls on a Sunday or holiday,
               notice is timely given if it is mailed or delivered as specified in this
               notice on the next operating day. Refunds must be made within 30
               days of receipt of the cancellation notice to the health club.

Id. (emphasis added).

       Furthermore, the Agreement provided a chart regarding the “Annual Maintenance fee”

(“Fee”), including dates of when the Fee would be due       —   annually beginning on the third day of

the third month after membership enrollment. Id. The Fee section also indicates that “[m]embers

will be responsible for payment of the annual fee if a cancellation is requested on or after the 1 5th0f

[sic] the month preceding the annual fee billing date. Such cancellation requests are also subject

to the standard cancellation terms contained in the members’ agreements.” Id. The Agreement

also contains “Additional Membership Agreement Terms,” which again reviews a member’s rights

regarding cancellation. Id. at 3.




                                                   3
       Plaintiff does not contest the validity of the Agreement nor does he contest that he received

a copy when he signed up for the membership. Instead, Plaintiff attaches a May 8, 2017 email

from Blink with a membership confirmation number, an order date, and the “Blue Start Up Fee”

charge of $5.34. P1.   Opp. Br. at Ex A.   The email also indicates that the “[a]nnual fee is collected

on the 3rd day of the 3rd month after joining and on the anniversary of this date moving forward.”

Id. The email further contains a hyperlink to the Agreement.

       Plaintiff filed his Complaint on August 25, 2017, listing three counts: (1) violation of the

Electronic Funds Transfer Act; (2) conversion; and (3) breach of contract. Cornpl. at 4-6. On

November 29, 2017, Defendants filed the current motion to dismiss. D.E. 8. Plaintiff filed

opposition, D.E. 11, to which Defendants replied, D.E. 12.

       II.     LEGAL STANDARD3

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a count for “failure to state a claim upon which relief can be granted[.]” To withstand a

motion to dismiss under Rule 12(b)(6), a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Ad. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

complaint is plausible on its face when there is enough factual content “that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does not impose a probability

requirement, it does require a pleading to show more than a sheer possibility that a defendant has

acted unlawfully.” Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal




  Plaintiff argues that summary judgment is not appropriate, but Defendants filed a motion to
dismiss. Because Plaintiff is proceeding as pro se, the Court treats his opposition as to the motion
to dismiss.
                                                    4
quotation marks and citations omitted). As a result, a plaintiff must “allege sufficient facts to raise

a reasonable expectation that discovery will uncover proof of [his] claims.” Id. at 789.

        In evaluating the sufficiency of a complaint, a district court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

Phillips v. Civ. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).              A court, however, is “not

compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007). If,

after viewing the allegations in the complaint most favorable to the plaintiff, it appears that no

relief could be granted under any set of facts consistent with the allegations, a court may dismiss

the complaint for failure to state a claim. DeFazio v. Leading Edge Recovery Sols., 2010 WL

5146765, at *1 (D.N.J. Dec. 13, 2010).

        Because Plaintiff is proceedingpro Se, the Court construes the pleadings liberally and holds

him to a less stringent standard than those filed by attorneys. Haines   V.   Kerner, 404 U.S. 519, 520

(1972). However, the “Court need not.. .credit a pro se plaintiffs ‘bald assertions’ or ‘legal

conclusions.” D’Agostino     V.   CECOMRDEC, 2010 WL 3719623, at *1 (D.N.J. Sept. 10, 2010).

        In reviewing a motion to dismiss, a court may consider “exhibits attached to the complaint

and matters of public record” as well as “an undisputedly authentic document that a defendant

attaches as an exhibit to a motion to dismiss if the plaintiffs claims are based on the document.”

Pension Ben. Gitar. Corp. v. White Consol. Inthis., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). A

court may consider “a document integral to or explicitly relied upon in the complaint.” U.S.

Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002) (citation omitted). Here, the

Complaint indicates that Plaintiff signed up for membership, Compl.       ¶    15, and the parties do not




                                                   5
dispute that the Agreement is the document that he signed. As a result, the Court considers the

Agreement in deciding the current motion.

         While a party can make factual allegations, a court is not bound to accept them as true

when the allegations are clearly contradicted by an underlying document on which the allegations

rely. ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 n. 8 (3d Cir.1994) (“Where there is a disparity

between a written instrument annexed to a pleading and an allegation in the pleading based thereon,

the written instrument will control.”); see also Goldenberg v. mdcl, Inc., 741 F. Supp. 2d 618, 624

(D.N.J. 2010). Here, Plaintiffs allegations in the Complaint are undercut by the Agreement.

         III.      LEGAL ANALYSIS

                A. Defendant Todd Magazine

         As to Defendant Magazine, the Complaint merely alleges that he is the “Chief Executive

Operation officer for Blink fitness.” Compi.     ¶ 6. There are no assertions of any impropriety as
to Magazine, much less plausible allegations. Therefore, Defendant Magazine is dismissed from

the matter without prejudice.

                B. Count 1: Electronic Funds Transfer Act

         Count One alleges a violation of the Electronic Funds Transfer Act (“EfTA”), 15 U.S.C.

§ 1693   et seq. Plaintiff asserts that Defendants violated the EFTA by electronically withdrawing

funds from his “bank accounts or/and debit card(s)” without first obtaining his written

authorization. Compl.      ¶ 24. 15 U.S.C. § 1693e, entitled “Preauthorized transfers,” provides as
follows:

                   (a) A preauthorized electronic fund transfer from a consumer’s
                   account may be authorized by the consumer only in writing, and a
                   copy of such authorization shall be provided to the consumer when
                   made. A consumer may stop payment of a preauthorized electronic
                   fund transfer by notifying the financial institution orally or in
                   writing at any time up to three business days preceding the

                                                   6
               scheduled date of such transfer. The financial institution may
               require written confirmation to be provided to it within fourteen
               days of an oral notification if, when the oral notification is made, the
               consumer is advised of such requirement and the address to which
               such confirmation should be sent.

               (b) In the case of preauthorized transfers from a consumer’s account
               to the same person which may vary in amount, the financial
               institution or designated payee shall, prior to each transfer, provide
               reasonable advance notice to the consumer, in accordance with
               regulations of the Bureau, of the amount to be transferred and the
               scheduled date of the transfer.

       The EFTA defines a “preauthorized electronic fund transfer” as an “electronic fund transfer

authorized in advance to recur at substantially regular intervals.” 15 U.S.C. § 1693 a( 10); 12 C.F.R.

§ 1005.2(k). “Written authorization from the consumer can be provided electronically.”        Warner

v. Tinder Inc., 105 F. Supp. 3d 1083, 1098 (C.D. Cal. 2015) (internal quotation marks omitted).

“The term ‘electronic signature’ means an electronic sound, symbol, or process, attached to or

logically associated with a contract or other record and executed or adopted by a person with the

intent to sign the record.” Id. (quoting Ber,y v. Webloyalty.com, Inc., 2011 WL 1375665, at *8

(S.D. Cal. Apr. 11, 2011)) (internal quotation marks omitted).           The EFTA’s provisions on

“preauthorized electronic fund transfers” were designed to “protect consumers who arrange for

regular payments (such as insurance premiums or utility bills) to be deducted automatically from

their [b]ank accounts.” Hankey v. Direct TV, Inc., 2016 WL 828119, at *2 (M.D. Penn. Feb. 29,

2016) (internal quotations omitted).

        In L.S. v. Weblovalty.com, Inc., 673 F. App’x 100, 106 (2d Cir. 2016), the Second Circuit

upheld the dismissal of a plaintiffs EFTA claim because the plaintiff had authorized a transfer of

funds in accordance with the terms disclosed on an enrollment page by entering his personal

information on the webpage. The Second Circuit therefore found that the defendant did not violate

the EFTA in debiting the appellant’s account. Id. in in re Vistaprint Corp Mktg. & Sales Practices

                                                   7
Litig., 2009 WL 2884727, at *9 (S.D. Tex. Aug. 31, 2009), aff’d sub nom. Bottv. Vistaprint USA

Inc., 392 F. App’x 327 (5th Cir. 2010), the court dismissed plaintiffs’ EFTA claim because the

plaintiffs provided the defendants their credit/debit card numbers and also typed their email

addresses on defendants’ webpages, which clearly authorized defendants to charge their accounts.

       Here, the Agreement was in writing and electronically signed by Plaintiff. As noted,

electronic signatures are permitted under the EFTA.        As also noted, to the extent that the

Complaint’s allegations conflict with the Agreement, the Agreement controls. See ALA, Inc., 29

F.3d at $59 n. 8. The Agreement permitted Defendants to withdraw the funds at issue. Pursuant

to the clear tenns of the Agreement, Plaintiff could only terminate his membership in writing.

Here, Plaintiff admittedly did not do so. He instead told the unnamed Blink employee that he

wanted to cancel his membership. In sum, the Agreement reflects that there was no violation of

the EFTA despite the Complaint’s allegations to the contrary.

       For the foregoing reasons, Plaintiff has not plausibly pled a violation of the EFTA, and

Count 1 is dismissed.

           C. Counts 2 and 3: Conversion and Breach of Contract

       Count 2 alleges conversion. Plaintiff asserts that he owned the funds in the bank and that

Defendants deprived him of those funds when it withdrew money. Conversion is the “wrongful

exercise of dominion or control over property of another without authorization and to the exclusion

of the owner’s rights in that property.” City ofAti. City v. Zemurray St. Cctpital, LLC, 2017 WL

6638203, at *17 (D.N.J. Dec. 29, 2017) (quoting Chicago Title Ins. Co. v. Ellis, 409 N.J. Super.

444, 456 (App. Div. 2009)) (internal quotation marks omitted). Under New Jersey law, the

elements of conversion are “(1) the existence of property, (2) the right to immediate possession

thereof belonging to plaintiff, and (3) the wrongful interference with that right by defendant.” Id.



                                                 $
       The Complaint does not plausibly allege conversion. Here, pursuant to the Agreement,

Defendant Blink had the right payment(s) at issue. “It is essential that the money converted by a

tortfeasor must have belonged to the injured party.” Advanced Enterprises Recycling, Inc. v.

Bercaw, 376 N.J. Super. 153, 161 (App. Div. 2005) (quoting Commercial Ins. Co. of Newark v.

Apgar, 111 N.J. Super. 108, 115 (Law Div. 1970)) (internal quotations omitted). Plaintiff argues

that he did not give authorization to withdraw money, but pursuant to the Agreement, he clearly

did when he signed up for membership. Similarly, there was no wrongful interference by Blink

because it was authorized by the Agreement to the money Plaintiff owed.

       Count 3 asserts breach of contract. Plaintiff argues that he entered into a contractual

agreement that allowed him to terminate his membership at no additional cost nor with any

additional charges, and that Defendants breached the tenTis of the contract. To state a claim for

breach of contract under New Jersey law, a party must allege (1) the existence of a contract; (2)

breach of the contract; (3) damages as a result of the breach; and (4) that the complaining party

perfonried its own duties under the contract. Pollack v. Quick Quality Restaurants, Inc., 452 N.J.

Super. 174, 188 (App. Div. 2017) (citing Globe Motor Co. v. Igdalev, 225 N.J. 469, 482 (2016)).

       Plaintiff does not plausibly plead breach of contract. There is a contract, the Agreement.

However, pursuant to the express ten-mis of the Agreement, Plaintiff does not plausibly allege that

Blink breached the contract; to the contrary, Blink had a contractual right to the payment(s) at

issue. Moreover, Plaintiff did not perform his own duties under the Agreement, that is, he did not

provide appropriate and timely written notice of termination.

       For the foregoing reasons, Counts 2 and 3 are dismissed without prejudice.




                                                 9
       IV.     CONCLUSION

       When granting a motion to dismiss pursuant to Rule 1 2(b)(6), a court must decide whether

the dismissal will be with prejudice or without prejudice. Grayson v. Mayview State Hosp., 293

F.3d 103, 110-11 (3d Cir. 2002). A district court may deny leave to amend if (a) the moving

party’s delay in seeking amendment is undue, motivated by bad faith, or prejudicial to the non-

moving party or (b) the amendment would be futile. Adams v. Gould, Inc., 739 F.2d $58, 864 (3d

Cir. 1984). Here, any attempts to amend the EFTA count would be futile because it is precluded

by the Agreement. Without the EFTA claim, this Court lacks subject matter jurisdiction because

there is no longer a federal question presented. Diversity jurisdiction is not applicable because,

among other things, the amount in controversy does not exceed $75,000.

       Therefore, Count 1 is DISMISSED with prejudice. Counts 2 and 3 are DISMISSED

without prejudice and the Complaint is DISMISSED without prejudice as to Defendant Todd

Magazine. Because the EFTA count is dismissed with prejudice, Plaintiff may not file an amended

complaint with this Court. As to the counts dismissed without prejudice, Plaintiff can file a matter

in the relevant state court if he so chooses. The Court, however, is in no way indicating that if

Plaintiff does file a matter in state court that the case will have any merit. An appropriate Order

accompanies this Opinion.

Dated: November 28, 2018




                                                      John Michael Vazquez,




                                                 10
